Citation Nr: 0110583	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-06 997A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from June 1949 to June 1950 
and October 1950 to April 1952.  This matter comes to the 
Board of Veterans' Appeals (Board) from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Los 
Angeles, California Regional Office (RO).  


REMAND

Received into the record in October 2000 is additional 
evidence not previously reviewed by the RO.  A waiver of 
initial consideration of this evidence has not been received 
from the veteran or his representative.  Thus, this matter 
must be remanded to the RO pursuant to 38 C.F.R. § 20.1304 
(2000).  That regulation requires that any pertinent evidence 
submitted after the appeal has been transferred to the Board 
must be referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case (SSOC) unless that procedural right is waived by the 
veteran or his representative or unless the Board determines 
that the benefit, which is the subject of the appeal is 
allowed without such referral. 

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  During the pendency of 
this matter, the Veterans Claims Assistance Act of 2000 (the 
VCAA) was enacted.  The Board observes that the VCAA has left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  It appears, 
however, that the notification requirements of section 3 of 
the VCAA may nevertheless apply to requests to reopen finally 
disallowed claims.  Accordingly, the case is REMANDED for the 
following:

The RO should review the evidence 
received into the record in October 2000.  
After review of such evidence, if the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's  Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

